 Case: 1:20-cr-00299 Document #: 50 Filed: 03/29/21 Page 1 of 1 PageID #:144




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

                                         )
UNITED STATES OF AMERICA,                )
        Plaintiff,                       )     No. 20 CR 299
                                         )
   v.                                    )      Honorable Robert M. Dow, Jr.
                                         )
HARDY LEE BROWNER,                       )     Emergency Judge:
    Defendant.                           )     Honorable John Robert Blakey
                                         )

                       ADDENDUM TO
           EMERGENCY MOTION FOR TEMPORARY RELEASE

        Now comes the Defendant, Hardy Browner, by and through his attorneys,

and submits this addendum to his Emergency Motion for Temporary Release:

        Counsel has conferred with the Government and understands that the

Government has no objection to Mr. Browner’s Emergency Motion for

Temporary Release (Dkt. 48), provided the Court fully admonishes the third-

party custodian as to her obligations.



Dated: March 28, 2021                    Respectfully submitted,

                                         s/ Molly Armour
                                         MOLLY ARMOUR
                                         One of the Attorneys for Hardy Browner

                                         Law Office of Molly Armour
                                         4050 N. Lincoln Avenue
                                         Chicago, IL 60618
                                         (773) 746-4849
                                         armourdefender@gmail.com

                                         Joshua Herman
                                         Attorney at Law
                                         53 West Jackson Blvd., Suite 404
                                         Chicago, IL 60604
                                         (312) 909-0434
                                         jherman@joshhermanlaw.com
